Citation Nr: 1106518	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to a compensable rating for obstructive airway 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to December 1986, 
from March 1989 to March 1993, and from February 2003 to December 
2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran withdrew his claims of entitlement to service 
connection for sinusitis and an undiagnosed illness manifested by 
depression, nightmares, fatigue, headaches, diminished energy, 
weight gain, and bone, muscle and joint aches prior to perfecting 
his appeal as to those issues.  See VA Form 21-4138 dated July 
31, 2007.

The Veteran had perfected an appeal as to the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  Thereafter, PTSD was granted in a March 2008 
rating decision.  As that decision represents a full grant of the 
benefit sought with regard to the PTSD issue, it will not be 
addressed further in this decision.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge (VLJ) in August 2010.  A 
transcript of the hearing has been associated with the claims 
file.  During the hearing, the Veteran indicated that he would 
provide updated private treatment records, which have been 
received and were accompanied by a waiver of RO review.  All 
records and the waiver have been associated with the claims file.


FINDINGS OF FACT

1.  In April 2008, prior to the promulgation of a decision in the 
appeal, the Veteran requested a withdrawal of this appeal with 
respect to claims for service connection for sleep apnea, 
hypertension, and diabetes mellitus.

2.  The left ankle disability did not have onset during and is 
not related to active service.

3.  Testing fails to show that the Veteran has a FEV-1 of 71- to 
80-percent predicted value; a FEV-1/FVC of 71 to 80 percent, or; 
a DLCO (SB) at 66- to 80-percent predicted at any time during the 
appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the claims of 
entitlement to service connection for sleep apnea, hypertension, 
and diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria have not been met for a compensable disability 
rating for service-connected obstructive airway disease.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6604 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In April 2008 correspondence, the Veteran withdrew his appeals 
for service connection for sleep apnea, hypertension, and 
diabetes mellitus and, hence, there remain no allegations of 
errors of fact or law for appellate consideration. Accordingly, 
the Board does not have jurisdiction to review the appeal as to 
these matters and these claims are dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

First, the Board acknowledges that some of the Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
missing.  The RO has been diligent in its attempts to locate the 
Veteran's complete records, having made multiple attempts to 
obtain the records from the usual government sources and from the 
Veteran himself.  The National Personnel Records Center (NPRC) 
has indicated that the Veteran's service records are unavailable.

In appeals where a Veteran's service treatment records are 
unavailable, there is a heightened obligation to assist the 
appellant in the development of the case, a heightened obligation 
to explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, the Veteran testified that he injured his left 
ankle while stationed in Germany in 1990.  He said he stepped on 
a big rock and twisted his ankle.  Medical personnel told him 
that he possibly tore or pulled a ligament.  He was casted for a 
couple of months and after the cast was removed, he underwent 
months of physical therapy.  He said he continues to have ankle 
problems and that he has been diagnosed with arthritis and loose 
ligaments.

The STRs of record fail to indicate that the Veteran suffered a 
left ankle disability during his periods of active service.  
Records from Dr. F.J.G., MD, dated subsequent to his periods of 
service, show that in July 2004, the Veteran's ankles were within 
normal limits.  The first indication of an ankle disability is 
noted in a VA outpatient treatment record dated December 2004, 
which shows complaints of ankle pain.  Etiology was not 
discussed.

In April 2005, the Veteran was afforded a VA examination for 
fatigue; however, the examination addressed the left ankle 
disability.  During the examination, the Veteran reported that he 
had no history of trauma to his ankles, contrary to his testimony 
provided in August 2010.  He stated that the pain started in 
March 2004.  The diagnosis was chronic tendinitis involving the 
left ankle with limitation of motion involving the left ankle 
with spurring.  As the examination was not conducted specifically 
for the claimed left ankle disability, an opinion regarding 
etiology was not provided.

No additional evidence has been submitted pertaining to the 
Veteran's claim.  Thus, based upon the evidence of record, the 
Board cannot find that service connection is warranted at this 
time.  Specifically, while the April 2005 VA examination 
indicates a current disability, the competent and credible 
evidence fails to show that the condition occurred during or is 
related to service.  As noted above, all of the STRs have not 
been obtained; however, the STRs of record fail to note a left 
ankle injury or history of injury.  Further, treatment records 
indicate that the ankle pain had onset in 2004, almost a year 
after separation from his final period of active service.

	The Board also considered the Veteran's testimony; however, while 
the Veteran is competent to report the existence of his ankle 
symptoms, the Board finds that his testimony regarding etiology 
is not credible.  Specifically, in April 2005, he told a VA 
examiner that his ankle pain started in 2004 and that he had not 
sustained any trauma to the joint.  Contrary to the information 
provided to the VA examiner, the Veteran told the Board that he 
sustained significant trauma to the ankle in 1990.  Given the 
foregoing, the Board finds that the Veteran is not a credible 
historian.  Madden v. Gober, 125 F.3d 1477, 1481 (Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).

A review of the competent and credible evidence fails to show 
that the Veteran's left ankle disability had onset during or is 
in any way related to any periods of active service.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  The 
appeal is denied.

III.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's initial evaluation claim, the Board has 
considered the determination in Fenderson v. West, 12 Vet. App. 
119 (1999), and whether the Veteran is entitled to a higher 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  The Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period (as in this case).  Id. at 126. 

The Veteran seeks a compensable rating for his obstructive airway 
disease, rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604, 
chronic obstructive pulmonary disease (COPD).  Under this code, 
Forced Expiratory Volume in one second (FEV-1) of 71- to 80-
percent predicted value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 
to 80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-
percent predicted, is rated 10 percent disabling.  FEV-1 of 56- 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65- percent predicted, is rated 30 percent 
disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit), is rated 60 percent disabling.  
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy, is rated 100 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6604.

Testing from Dr. F.J.G., MD, dated June 2004, shows FEV-1 at 99 
percent.  Dr. F.J.G. noted that the Veteran had minimal 
obstructive lung defect, which weighs against the claim for a 
compensable rating.

A November 2004 VA examination shows FEV-1 at 110 percent.  The 
FEV-1/FVC was 99 percent and DLCO was 131 percent.  After 
conducting the examination, the examiner found that the Veteran 
had minimal airway obstruction, suggesting small airway disease.  
The diagnosis was minimal obstructive airway disease.  As the 
FEV-1, FEV-1/FVC, and DLCO test results were far greater than 
permitted for a compensable rating, the VA examination weighs 
against the assignment of a compensable rating.

During an April 2005 VA examination, the Veteran reported 
suffering respiratory symptoms two to three times per week.  
Flare-ups were causing a productive cough.  He also reported 
occasional shortness of breath and wheezing with exertion.  The 
examiner referred to the November 2004 pulmonary function test 
(PFT) results; new PFT tests were not conducted.  The diagnosis 
was minimal obstructive airway disease by PFT.

May 2006 records from Dr. J.T., MD, show FEV-1 at 104 percent.  
The FEV-1/FVC percentage was not indicated.  Dr. J.T. found 
minimal obstructive lung defect and stated that diffusion 
capacity was within normal limits.  Consequently, based upon the 
PFT test results being within normal limits, a compensable rating 
cannot be granted based upon the findings in this report.

A July 2006 VA examination shows continued complaints of 
respiratory symptoms.  The examiner stated that the FEV-1 and 
FEV-1/FVC ratios were within normal limits and that airway 
resistance was normal.  Following administration of the 
bronchodilator there was no significant response.  The diffusing 
capacity was normal.  The examiner said that obstructive airway 
disease was not found.  Consequently, based upon the PFT test 
results being within normal limits and the lack of current 
obstructive airway disease, a compensable rating cannot be 
granted based upon the findings in this examination report.

A September 2007 VA examination shows continued complaints of 
respiratory symptoms.  The examiner stated that the FEV-1 and 
FEV-1/FVC ratios were within normal limits and that airway 
resistance was normal.  Following administration of the 
bronchodilator there was no significant response.  The diffusing 
capacity was normal.  The examiner diagnosed mild obstructive 
airway disease with asthma.  Consequently, based upon the PFT 
test results being within normal limits, a compensable rating 
cannot be granted based upon the findings in this examination 
report.

A October 2008 VA examination shows continued complaints of 
respiratory symptoms.  Examination revealed no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The examiner stated that the FEV-1 and FEV-1/FVC 
ratios were within normal limits and that airway resistance was 
normal.  Following administration of the bronchodilator there was 
no significant response.  The diffusing capacity was normal.  The 
examiner diagnosed stable, mild obstructive airway disease.  
Consequently, based upon the PFT results being within normal 
limits, a compensable rating cannot be granted based upon the 
findings in this examination report.

Private treatment records developed over the appeal period do not 
show any PFT results that meet the criteria for a compensable 
rating.  See, for example, August 2007 private PFT results noted 
by Dr. J. Tan.

The Board has also considered the Veteran's testimony, during 
which he described his respiratory challenges and sleep apnea.  
However, as noted above, the Veteran withdrew the issue of 
service connection for sleep apnea, and the 2007 VA examiner 
found the Veteran's reports of sleep apnea to be unrelated to his 
service-connected obstructive airway disease as they involved two 
separate physical passages.  The Veteran also testified that the 
condition interferes with his job as a firefighter.  For example, 
when he gets a cold it will often progress to pneumonia, causing 
him to take leave from work.  However, the 2008 examiner noted 
that the Veteran's job as a firefighter/medic requires a lot of 
physical dexterity and movement and he is able to work except 
when he has the occasional (once or twice a year) episode of 
bronchitis or pneumonia.  The 2008 examiner noted that the 
Veteran missed 8-10 working days as a result last year, but these 
days were all paid absences.  

The Board finds the preponderance of the evidence is against the 
claim as the numerous VA examination reports as well as private 
pulmonology records consistently found mild to nonexistent 
obstructive airway disease and normal PFT tests.  Therefore, a 
compensable rating for his service-connected obstructive airway 
disease is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the Board has considered the Veteran's assertions 
of occasional absences from work due to his disability as well as 
the impact of his disability on his activities of daily living.  
In the Board's opinion, the Veteran does not manifest any unusual 
symptoms or aspects of disability not contemplated in the 
schedular ratings assigned.  Consequently, the Board finds that 
the assigned schedular evaluation is adequate and that there is 
no basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15.  

The appeal is denied.



IV. The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the Veteran's service-connection claim, 
such error was harmless given that service connection is being 
denied, and hence no rating or effective date will be assigned 
with respect to this claimed condition.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for obstructive airway 
disease.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify with respect to the initial evaluation 
claim has been satisfied.

With respect to the service connection claim, the duty to notify 
has also been satisfied by way of a letter sent to the Veteran in 
June 2005 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties for 
obtaining evidence.

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained and reviewed VA outpatient treatment 
records and private treatment records.  The Veteran was provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran was afforded VA medical examinations 
for his service-connected obstructive airway disease in 2005, 
2006, 2007 and 2008.  The same examiner provided the 2007 and 
2008 examination reports and he specifically noted that the 
claims folders had been reviewed in connection with each 
examination.  The 2005 and 2006 examiners also specifically noted 
that the claims folder and other records had been reviewed.  For 
all examinations, the examiners obtained a reported history from 
the Veteran and conducted a thorough examination, which included 
a review of Pulmonary Function Tests (PFTs) and X-rays of the 
chest.  Therefore, the Board finds the examinations in this case 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).

With respect to the service connection claim, the Veteran was not 
provided a VA examination for his left ankle disability.  
However, the duty to assist does not require an examination in 
this case as the competent and credible evidence fails to show 
that the left ankle condition may be related to service.  As 
noted above, the only evidence indicating a link between the 
current left ankle disability and service is the Veteran's 
testimony and personal statements.  However, the Board has deemed 
the Veteran to be a non-credible historian.  Thus, without a 
competent and credible indication that the left ankle disability 
is related to service, a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is dismissed with respect to the claims for 
entitlement to service connection for sleep apnea, hypertension, 
and diabetes mellitus.

Service connection for a left ankle disability is denied.

A compensable rating for service-connected obstructive airway 
disease is denied.



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


